ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Terry Bland, was convicted of murder and was sentenced as a habitual offender to life imprisonment without parole. We remanded this cause for the appellant to be resentenced and for the Circuit Court for Montgomery County to determine whether the appellant was given reasonable notice of the state’s intention to invoke the Habitual Felony Offender Act at sentencing and whether he was given notice of the prior convictions the state was relying on in invoking the Habitual Felony Offender Act. 601 So.2d 521 (Ala.Cr.App.1992). The trial court has complied with our instructions and has held a new sentencing hearing. After the hearing, the court filed its written findings with this court, which state that the appellant was given notice of the state’s intention to invoke the Habitual Felony Offender Act and of the specific convictions the state was relying upon. The court has resentenced the appellant to life imprisonment without parole. The actions of the trial court are supported by the record.
AFFIRMED.
All the Judges concur.